Citation Nr: 1642906	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-11 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUES

1.  Entitlement to an annual clothing allowance for 2011 and 2012.

2.  Entitlement to an annual clothing allowance for 2014.

3.  Entitlement to specially adapted housing.


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975; November 2005 to March 2006; and, from October 2006 to December 2007.

These matters come to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Houston, Texas 

Decisions dated in August 2011 and October 2012 denied entitlement to Annual Clothing Allowances for 2011 and 2012, respectively.  In October 2011, the Veteran filed a notice of disagreement with the August 2011 denial.  A statement of the case was issued in January 2012 and a substantive appeal was received in July 2012.  In February 2013, the Veteran filed a notice of disagreement with the October 2012 denial.  A statement of the case was issued in February 2013 and a substantive appeal was received in February 2013.

The Veteran testified at a Board hearing in September 2013; the transcript is of record.

In October 2013, the RO denied entitlement to special home adaptation and specially adapted housing.  In April 2014, the Veteran submitted a notice of disagreement.  A statement of the case was issued in May 2015 and a substantive appeal was received in May 2015.  

A decision dated in June 2014 purportedly denied entitlement to a clothing allowance for 2014.  A notice of disagreement was purportedly filed in June 2014, a statement of the case was issued in October 2015, and a substantive appeal was received in November 2015.  The decision and notice of disagreement are not of record.

The September 2013 Board hearing addressed the 2011 and 2012 clothing allowance issues.  In a January 2016 submission, the Veteran withdrew any prior requests for any hearings associated with the clothing allowance issues.  01/14/2016 VBMS, Correspondence.  In April 2016, the Veteran submitted a VA Form 9 which appears to be in response to the March 2016 Supplemental Statement of the Case which addressed the 2011 and 2012 clothing allowance issues.  04/14/2016 VBMS, VA 9 Appeal to Board of Appeals; VHA Medical Appeal Folder.  In such submission, she checked the box requesting a videoconference hearing before the Board.  As the Veteran already provided testimony at a Board hearing regarding these issues, a hearing will not be scheduled.  

In January 2016, the Veteran filed a notice of disagreement with an October 2015 decision which denied reimbursement for treatment sought at Northwest Medical Center from January to February 2015.  01/14/2016 VBMS, VA 9 Appeal to Board of Appeals.  Such decision is not of record, nor is it clear that other documentation is of record.  Thus, such records must be associated with the virtual folder, and the notice of disagreement is referred for appropriate action.  

In April 2016, the Veteran submitted a VA Form 9 pertaining to the denial of diabetic shoes (04/14/2016 VBMS, VA 9 Appeal to Board of Appeals) which appears to constitute a notice of disagreement.  A decision pertaining to diabetic shoes is not of record, nor is it is clear that other documentation is of record, thus, such records must be associated with the virtual folder, and the notice of disagreement is referred for appropriate action.

A separate November 2014 Board decision granted service connection for hypertension and a respiratory disability, and remanded the issues of entitlement to service connection for a skin disorder affecting the scalp; low back disability; and, difficulty swallowing; entitlement to an initial increased rating for bilateral hand arthritis; and, entitlement to a TDIU, and referred multiple claims for initial adjudication.  The Veteran's claims of service connection and increased ratings have not been recertified to the Board and will not be addressed at this juncture.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board acknowledges the March 2016 opinion of record pertaining to the Veteran's 2011 and 2012 clothing allowance claims, unfortunately not all of the documents associated with the appeal are of record.  

The Remand referenced a May 2011 claim for an annual clothing allowance in which the Veteran asserted that she required bilateral hand splints and Caspian cream due to her service-connected bilateral hand disability; such claim is not contained in the virtual or paper record.  

In the Introduction portion of the 2014 Remand, the Board referenced the August 2011 denial for Annual Clothing Allowances for 2011; such document is not contained in the virtual or paper record.  

Only the cover page for the January 31, 2012 statement of the case regarding clothing allowance is contained in VBMS; the basis for the denial is not of record.  01/31/2012 VBMS, Supplemental Statement of the Case.  

An October 2015 statement of the case references the following, which are not of record:

06/10/2014 Review of the application indicated that veteran was issued 4-arm crutches for non-service connected.  

06/10/2014 Service Connections verified thru Record of Prosthetic Services (VAF e2319) and CPRS

06/10/2014 Denial letter/Rights of Appeal form mailed to the Veteran

The documents referenced hereinabove must be associated with the virtual folder or paper claims folder.

With regard to the specially adapted housing issue on appeal, the Board finds that such issue is inextricably intertwined with the service connection and increased rating issues in appellate status, or the unadjudicated pending claims.  Specifically, the Veteran has claimed entitlement to increased ratings for post-concussive disorder (10%), hypothyroidism (10%), and fibromyalgia (40%) which have not been adjudicated.  See 12/04/2014 VBMS, Remand BVA or CAVC.  The following service connection issues are in appellate status:  low back disability, difficulty swallowing, bilateral shoulder disability, and tempomandibular joint syndrome.  The following increased rating issues are in appellate status:  hypertension, reactive airway disease, scalp ulcer, and bilateral hand arthritis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the virtual or claims folder the following outstanding documents:

May 2011 claim for an Annual Clothing Allowance;

August 2011 denial for Annual Clothing Allowance;

January 31, 2012 Statement of the Case; 

June 10, 2014 Review of the application

June 10, 2014 VAF e 2319 and CPRS verification

June 10, 2014 Denial letter/Rights of Appeal form mailed to Veteran.

2.  Thereafter, the VAMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







